The act was passed in November, 1806, and recites among other things, that the testator in his will had directed *236that his estate after the decease of his wife, should be sold by his executor and out of the money arising from the sale thereof, he did bequeath unto Mary Beiidle,* the daughter of his said wife, the sum of fifteen pounds; and the remainder of the money to be equally divided between the children of his brother John Connelly. The justice must have considered that this payment before the act was passed, by one of the devisees of the remainder, was to pass for nothing; and that the trustee being directed by the act to execute the will, was bound to pay the legacy at all events, notwithstanding it had been paid before by young Connelly, But
The Court being of opinion, that the receipt ought to have been received in evidence, reversed the judgment.

 It is so spelled in the act.